Citation Nr: 9909060	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-13 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to October 1, 1997, 
for an award of benefits under 38 U.S.C.A. § 1805, on behalf 
of the veteran's daughter.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted benefits pursuant to 
38 U.S.C.A. § 1805, effective October 1, 1997.


FINDINGS OF FACT

1.  The veteran's daughter was born on May [redacted], 1977.

2.  The veteran's claim for benefits under 38 U.S.C.A. 
§ 1805, on behalf of his daughter, was received in October 
1996.

3.  In a January 1998 rating decision, benefits were awarded 
under 38 U.S.C.A. § 1805, effective October 1, 1997, on 
behalf of the veteran's daughter who is suffering from spina 
bifida.


CONCLUSION OF LAW

The criteria for an award of benefits prior to October 1, 
1997, under 38 U.S.C.A. § 1805, on behalf of the veteran's 
daughter, have not been met.  38 U.S.C.A. § 1805 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.403(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of an award of benefits under the 
provisions of Chapter 18, Title 38, United States Code.  
According to the law, the VA shall pay a monthly allowance, 
based upon the level of disability, to or for a child who it 
has determined is suffering from spina bifida and who is a 
child of a Vietnam veteran.  38 U.S.C.A. § 1805(a) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.814 (a).  An award of the 
monetary allowance under the foregoing law will be effective 
either date of birth of the child if claim is received within 
one year of that date, or, the date of the claim, but not 
earlier than October 1, 1997.  38 U.S.C.A. § 1806; 38 C.F.R. 
§ 3.403(b).

In the present case, the veteran's child was born on May [redacted], 
1977.  In October 1996, the veteran submitted a claim to 
reopen a claim for benefits under 38 U.S.C.A. § 1805.  In a 
January 1998 rating decision, the RO granted entitlement to 
benefits under 38 U.S.C.A. § 1805, effective from October 1, 
1997.  The veteran disagreed with that effective date.  
Essentially, the veteran contends that he originally filed a 
claim for benefits in June 1981, and as such, benefits should 
be awarded back to the date of that claim.  In the veteran's 
substantive appeal, received at the RO in July 1998, he 
maintains that benefits should be awarded back to the date of 
his daughter's birth.  

Although the June 1981 claim is not present in the file, the 
Board notes that even accepting that the veteran filed a 
claim for benefits on behalf of his daughter back in June 
1981, the law is clear that the effective date of an award of 
benefits under 38 U.S.C.A. § 1805 can not be prior to October 
1, 1997.  See 38 C.F.R. § 3.403(b).  Thus, there is simply no 
legal basis to award benefits under 38 U.S.C.A. § 1805 
effective earlier than the currently assigned date of October 
1, 1997, and the appeal is denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law is dispositive of 
the claim, it should be denied because of lack of legal 
entitlement under the law).










ORDER

An effective date prior to October 1, 1997 for an award of 
benefits under 38 U.S.C.A. § 1805 for a child with spina 
bifida is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

- 3 -


- 1 -


